DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “enlarged surfaces” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states that the partial sections are “arranged to pivot from a plane…”. This does not appear to be in accordance with the disclosure which requires the partial sections to be fixed in their positions after installation. It appears that the applicant intended to recite something similar to ‘arranged at an angle relative to a plane perpendicular to the longitudinal axis in opposite directions’. The claim has been interpreted as such for the purposes of compact prosecution below.
Claim 6 recites that “the angle…is dimensioned differently in a row of deflection segments”. This language is not intelligible. However, based upon the disclosure, it appears the applicant intended to (a) first specify that there are indeed a plurality of deflection segments and not only a single deflection segment, as claim 1 left optional, (b) that these deflection segments are arranged in a row along the longitudinal axis, and finally (c) that different deflection segments may form different angles alpha between their own partial plates. The claim has been interpreted as if this were the case for the sake of compact prosecution.
as measured transversely to the longitudinal axis--. As it presently stands, as all the plates are installed in a transverse manner to the longitudinal axis, any measurement from any two exterior points of the plates could suffice, leaving the metes and bounds of the claim unknown. The claim has been interpreted as such below.
In claim 11, “the row” lacks antecedent basis.
In claim 13, “the first mating area” lacks antecedent basis. Additionally, the use of the qualifier “in particular” leaves it unclear whether the final limitation is required by the claim or not and thus the metes and bounds are unknown.
In claim 16, “the row” lacks antecedent basis and its use creates the same interpretive problems in this claim as in the previous claims which lack the definition of a row (see claim 6 above).
In claim 17, the use of the qualifier “in particular” leaves it unclear whether the final limitation is required by the claim or not and thus the metes and bounds are unknown.
The scope of claim 18 is unknowable. It attempts to both depend from claim 1 while also requiring only a portion of the features of claim 1. Its scope is unknowable and it has not been treated with art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 12-13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guala (US 2,693,942).
Regarding claim 1, Guala teaches a heat exchanger having a jacket (1) through which a first medium can flow from a first inlet (2) to a first outlet (3); at least one tube (5) through which a second medium can flow, the tube is guided through the jacket (Fig. 1) and has second inlet (26) and outlet (27); a plurality of deflection segments (6, 7; 14, 15; 20, 21) are arranged in a row (Figs. 1-2) on a longitudinal axis (along 9; Fig. 2) in the jacket (Figs. 1-2); and wherein the deflection segments are formed from at least two partial sections (pairs of partial segments 6, 7; 14, 15; and 20, 21) which are arranged to overlap and cross (each pair overlaps and crosses with each other; see Figs. 1-2) in some areas transverse to the longitudinal axis.

Guala further teaches that: the two partial sections are fitted together transverse to the longitudinal axis (at “c”; see Figs. 3-9), per claim 2; the partial sections intersect in a first mating area (point “c”; Figs. 3-9) which may be formed by a recess in at least one of the two partial sections (see, in particular, Figs. 5, 8, and 9), per claim 3; the first mating area is arranged on the longitudinal axis (see Fig. 4 which shows that the line “a” through the point “c” is at the longitudinal axis), per claim 4; the partial sections are arranged at an angle relative to a plane perpendicular to the longitudinal axis in opposite directions (see Figs. 1-2) and the angle formed between the two partial sections is between 10 and 150 degrees (e.g. 90 degrees; Col. 3:9; Col. 2:65-67), per claim 5; each partial section is a partial section of an oval (Col. 2:56), per claim 8; the two partial sections of a deflection segment are designed with mirror symmetry (Col. 2:31-33; the plates are identical, but rotated relative to each other prior to installation, thereby exhibiting mirror symmetry; see Fig. 4), per claim 9; each partial section has a cut-out (8) which receives the at least one tube (Fig. 1) and through which the tube is passed (Fig. 1), per claim 10; the jacket has a collector cover at each end (17, 19), per claim 12; the first inlet (2) is oriented .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guala.
Regarding claim 7, Guala teaches that the degree of overlap (U) of the two partial sections (equivalent do the distance from c-d; see Fig. 5) is less than D/2 (equivalent to the minor axis of the 
Guala does not specify the absolute dimensions of any aspect of his device. It is therefore up to one of ordinary skill in the art to choose the dimensions when building the device. It would have been obvious to one of ordinary skill to dimension the device according to any design constraints common to heat exchangers such as volumetric throughput, installation space, etc., including an inner diameter of the jacket in the range of 20mm and 3mm. The inherent result of such dimensioning is that the overlap (U) is 1 mm or greater.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Tatavarthy (US 2019/0063853).
Regarding claim 6, Guala teaches that the angle (alpha) formed between two deflection segments can vary within a range (150-30 degrees) based on known optimizable parameters (including shell-fluid velocity, heat exchange factor, quantity of shell fluid available, maximum/minimum temperature change, pressure drop, etc.) but does not specify that the variation of this angle may occur within a single device.
Tatavarthy teaches that it is old and well-known to change the angle of deflection segments along the longitudinal axis of a single heat exchanger (see P1, P2, P3; fig. 17).
It would have been obvious to one of ordinary skill  in the art at the time of the invention to change the angle alpha in the device of Guala along the longitudinal length of the device, as taught by Tatavarthy, in order to account for the successive pressure drop that necessarily occurs across the length of the device.

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Villiger (US 2,384,714).

Villiger teaches the use of a series of deflection segments (8 and 9 form each segment) formed from partial sections (8, 9) wherein partial sections of two adjacent deflection segments mate with each other in a second mating area (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Guala with additional recesses for mating adjacent partial sections, as taught by Villiger, in order to prevent any relative motion between or vibrations of the deflection segments.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Nelson (US 1,657,028).
Guala does not teach the use of a baffle.
Nelson teaches that it is old and well-known in tube-in-shell heat exchangers to utilize a baffle element (11) arranged between the inlet and longitudinal axis (Fig. 1) to assist in even distribution of the incoming fluid (Pg. 2:51-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Guala with a baffle, as taught by Nelson, to assist in even distribution of fluid.
Nelson is entirely absent on the shape of the baffle. However, it is noted that the only discussion of the “diamond shape” provided in the disclosure merely describes that this shape will direct fluid evenly from the inlet. (1) The shape of the baffle of Nelson has been left entirely to one of ordinary skill, (2) the stated function and purpose of the baffle of Nelson is identical to that of the disclosure, and (3) changes in shape, absent unexpected results, are within the ordinary skill. Therefore, it would have been obvious to one of ordinary skill in the art to choose any baffle shape, including a diamond, in order to create even distribution of inlet fluid.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Urbanski (US 2016/0018168).
Guala does not teach “enlarged surfaces” for the tubes.
Urbanski teaches a tube in shell heat exchanger (Fig. 1a) with deflection segments (32) wherein the tubes (40) have enlarged surfaces via ribs or knobs (Figs. 3a-4d).
It would have been obvious to one of ordinary skill to provide the tubes of Guala with the enlarged surfaces of Urbanski in order to increase the efficiency of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763